Title: From George Washington to Patrick Henry, 13 November 1777
From: Washington, George
To: Henry, Patrick



Dear Sir,
White Marsh 12 Miles from Phila. Novr 13th 1777.

I shall beg leave to refer you to a Letter of mine which accompanies this, and of equal date, for a general account of our situation and wants. The design of this, is only to inform you, (and with great truth I can do it, strange as it may seem) that the Army which I have had under 

my immediate command, has not, at any one time since General Howe’s Landing at the Head of Elk, been equal in point of numbers to his. In ascertaining this, I do not confine myself to Continental Troops, but comprehend Militia.
The disaffected and Luke warm in this State, of which unhappily it too much abounds, taking advantage of the distraction in the Government, prevented those vigorous exertions which an invaded State ought to have yielded; and the short term for which their Militia was drawn out, expiring before others could be got in, and before the Maryland Militia (which, by the bye, were few in number, and did not join ’till after the battle of Brandy Wine) came up, our numbers kept nearly at a stand and I was left to fight two Battles, in Order, if possible, to save Philadelphia, with less numbers than composed the Army of my Antagonist, whilst the World has given us at least double. This, though mortifying in some points of view, I have been obliged to encourage; because, next to being strong, it is best to be thought so by the Enemy, and to this cause principally, I think, is to be attributed the slow movements of General Howe.
How different the case in the Northern department! There the States of New York and New England, resolving to crush Mr Burgoyne, continued pouring in their Troops, ’till the surrender of that Army; at which time not less than 14,000 Militia were actually (as I have been informed) in Genl Gates’s Camp, and these composed, for the most part, of the best Yeomanry in the Country well armed, and, in many instances, supplied with provisions of their own carrying. Had the same spirit pervaded the People of this and the neighbouring States, we might before this, have had General Howe nearly in the situation of General Burgoyne, with this difference, that the former would never have been out of reach of his Ships, whilst the latter encreased his danger every step he took, having but one retreat in case of a disaster, and that blocked up by a respectable force.
My own difficulties, in the course of this Campaign, have been not a little encreased, by the extra aid of Continental Troops which the gloomy prospect of our affairs in the North, immediately after the reduction of Ticonderoga, induced me to spare from this Army: But it is to be hoped, that all will yet end well. If the cause is advanced, indifferent is it to me, where, or in what Quarter it happens. The Winter Season, with the aid of our Neighbours, may, possibly, bring some important event to pass. I am, sincerely and Respectfully, Dear Sir, Your mo. obt servant,

G. Washington.

